Case 1:19-cv-09439-PKC Document 201-9 Filed 02/18/20 Page 1 of 5




                 Exhibit I
                                          Case 1:19-cv-09439-PKC Document 201-9 Filed 02/18/20 Page 2 of 5



Client Name: GEM LIMITED                                             RC/Team Code: 216/96Q

Account Number:                                                      Status Code: 1




               Serial or                   Run
Posting Date   Check#          Trancode   Number       Amount                      Description 1                               Description 2                     Description 3
7/5/2018                   0         21       900      $4,150,000.00 WIRE IN                                      201818609931;ORG ANDROMEDA SUI   SSE AG;REF
7/10/2018                  0         76       900      $3,500,000.00 WIRE OUT                                     201819108030;BNF SPACE INVESTM   ENTS LIMITED;OBI SUBSCRIPTION
7/11/2018                  0         21       900       $408,207.50 WIRE IN                                       201819210960;ORG ANDROMEDA SUI   SSE AG;OBI ANDROMEDA SUISSE AG
8/2/2018                   0         76       900          $4,067.63 WIRE OUT                                     201821404806;BNF MAPLES AND CA   LDER;OBI REFERENCE:
8/7/2018                   0         70            0    $400,000.00 per Subscr Agr dd 06 Jul 2018                 TO ACCOUNT
8/16/2018                  0         21       900       $152,460.00 WIRE IN                                       201822806127;ORG ANDROMEDA SUI   SSE AG;REF
8/20/2018                  0         21       900      $1,880,000.00 WIRE IN                                      201823206409;ORG ANDROMEDA SUI   SSE AG;REF
8/21/2018                  0         21       900      $3,408,886.90 WIRE IN                                      201823305332;ORG ANDROMEDA SUI   SSE AG;REF
8/21/2018                  0         70            0   $2,600,000.00 as per Subscr. agr 06 Jul 2018               TO ACCOUNT
8/22/2018                  0         21       900       $302,940.00 WIRE IN                                       201823405321;ORG ANDROMEDA SUI   SSE AG;REF
8/22/2018                  0         70            0   $3,400,000.00 per Subscr.agr dd 06 Jul 2018                TO ACCOUNT
8/28/2018                  0         21       900      $1,062,765.00 WIRE IN                                      201824006195;ORG ANDROMEDA SUI   SSE AG;REF
8/29/2018                  0         21       900      $2,671,412.33 WIRE IN                                      201824106776;ORG TELEGRAM GROU   P INC.;OBI INVOICE DD 27/08 FO
8/30/2018                  0         76       900        $60,000.00 WIRE OUT                                      201824202763;BNF INVENTURE PAR   TNERS GP LIMITED;OBI LOAN AGRE
8/31/2018                  0         76       900       $400,000.00 WIRE OUT                                      201824305370;BNF SPACE INVESTM   ENTS LIMITED;OBI SUBSCRIPTION
9/4/2018                   0         76       900       $762,877.95 WIRE OUT                                      201824709185;BNF ANDROMEDA SUI   SSE AG;OBI /WVE/
9/4/2018                   0         89            0         $978.45 FX 056291965000001 EUR 833.5 R               ATE: 1.17391 SETTLEMENT OF THE   INV. AA1450DATED 31 AUG 2018
9/5/2018                   0         76       900      $1,146,191.67 WIRE OUT                                     201824803486;BNF TRF LIMITED;O   BI AS PER ENGAGEMENT AGREEMENT
9/5/2018                   0         89            0      $26,064.83 FX 056351860000001 EUR 22100.0               0 RATE: 1.179404 INV. HS/ADM/1   8-0023 DD 05 SEP 2018
9/6/2018                   0         76       900       $100,000.00 WIRE OUT                                      201824907899;BNF ANDROMEDA SUI   SSE AG;OBI AS PER BROKER AGR.
9/7/2018                   0         76       900         $85,000.00 WIRE OUT                                     201825005105;BNF LODE GROUP IN   C.;OBI AS PER ENGAGEMENT AGREE
9/13/2018                  0         76       900          $3,174.99 WIRE OUT                                     201825603013;BNF MAPLES AND CA   LDER;OBI REFERENCE:
9/13/2018                  0         76       900          $4,820.22 WIRE OUT                                     201825603014;BNF MAPLES AND CA   LDER;OBI REFERENCE:
9/24/2018                  0         70            0      $50,300.00 as per loan agr. dd 27/08/2018               TO ACCOUNT
9/26/2018                  0         21       900       $750,000.00 WIRE IN                                       201826908782;ORG ANDROMEDA SUI   SSE AG;REF
9/27/2018                  0         21       900       $200,647.50 WIRE IN                                       201827010649;ORG ANDROMEDA SUI   SSE AG;REF
10/2/2018                  0         40            0       $5,428.68 FX 057586177000001 EUR 4632.5                RATE: 1.171869




                                                                                           #   SVB Confidential
                      Case 1:19-cv-09439-PKC Document 201-9 Filed 02/18/20 Page 3 of 5



10/2/2018    0   76     900      $72,000.00 WIRE OUT                                     201827505979;BNF BORIS KISKO;O   BI AS PER LETTER DD 01 OCT 201
10/2/2018    0   89       0         $977.94 FX 057584342000001 EUR 833.5 R               ATE: 1.173293 SETTLEMENT OF TH   E INV. AA1475DATED 26 SEP 2018
10/2/2018    0   89       0      $13,339.48 FX 057585940000001 EUR 11391.0               0 RATE: 1.171054 INV. MS/ADM/1   8-0093 DD 18/09/2018MS/ADM/18-
10/4/2018    0   21     900   $1,411,344.00 WIRE IN                                      201827705700;ORG ANDROMEDA SUI   SSE AG;REF
10/4/2018    0   70       0   $1,860,724.40 as per Suscr. agr 06 Jul 2018                TO ACCOUNT
10/9/2018    0   76     900   $1,045,000.00 WIRE OUT                                     201828217327;BNF SPACE INVESTM   ENTS LIMITED;OBI SUBSCRIPTION
10/11/2018   0   76     900         $500.00 WIRE OUT                                     201828402866;BNF MAPLESFS SERV   ICE COMPANY LIMITED;OBI REF. 7
10/15/2018   0   89       0    $114,909.31 FX 058138968000001 EUR 98000.0                0 RATE: 1.172544 AS PER AGREEM   ENT FOR INTERNETADVERTISING NO
10/16/2018   0   21     900    $682,568.08 WIRE IN                                       201828904177;ORG TELEGRAM GROU   P INC.;OBI INVOICE DD 11/10/18
10/17/2018   0   35       0   $1,332,945.00 FX 058289439000001 EUR 1169250               .00 RATE: 1.14 INVOICE DD 11/1   0/18
10/17/2018   0   89       0    $197,681.33 FX 058282724000001 EUR 169000.                00 RATE: 1.169712 AS PER AGREE   MENT FOR INTERNETADVERTISING N
10/22/2018   0   89       0   $1,584,206.96 FX 058475602000001 EUR 1362137               .66 RATE: 1.16303 INVOICE DATE   D 25/09/2018, RELATEDTO THE AG
10/25/2018   0   70       0      $65,200.00 as per loan agr, 27/08/2018                  TO ACCOUNT
10/29/2018   0   89       0      $70,550.00 FX 058811683000001 EUR 61067.4               5 RATE: 1.15528 ARRANGER'S FEE   AS PERLETTER DATED 18 OCT 201
10/30/2018   0   21     900    $631,324.81 WIRE IN                                       201830309441;ORG ANDROMEDA SUI   SSE AG;REF
11/5/2018    0   40       0       $3,518.77 FX 059150790000001 EUR 3033.5                RATE: 1.15997
11/8/2018    0   76     900       $1,500.00 WIRE OUT                                     201831206166;BNF MAPLESFS SERV   ICE COMPANY LIMITED;OBI REF.:
11/13/2018   0   21     900    $664,825.47 WIRE IN                                       201831709825;ORG TELEGRAM GROU   P INC.;OBI INVOICE DD 08/11/18
11/15/2018   0   70       0    $150,300.00 as per loan agr. dd 27/08/2018                TO ACCOUNT
11/20/2018   0   76     900       $1,502.44 WIRE OUT                                     201832403294;BNF MAPLESFS SERV   ICE COMPANY LIMITED;OBI REF.:
11/21/2018   0   40       0      $14,732.60 FX 060004545000001 EUR 12691.0               0 RATE: 1.16087
11/21/2018   0   89       0    $343,778.76 FX 060013054000001 EUR 298000.                00 RATE: 1.15362 AS PER ENGAGE   MENT AGREEMENTDATED 25 SEPTEMB
11/23/2018   0   76     900    $100,000.00 WIRE OUT                                      201832705621;BNF PAYWARD VENTU   RES INC.;OBI DEPOSIT TO THE AC
12/4/2018    0   70       0    $100,000.00 as per SA dd 06/07/2018                       TO ACCOUNT
12/17/2018   0   70       0    $100,000.00 as per SA dd 06 Jul 2018                      TO ACCOUNT
12/18/2018   0   76     900       $8,876.22 WIRE OUT                                     201835203579;BNF MAPLES AND CA   LDER;OBI REF.:
12/18/2018   0   76     900      $12,451.21 WIRE OUT                                     201835203541;BNF MAPLES AND CA   LDER;OBI REF.:
1/11/2019    0   76     900         $833.66 WIRE OUT                                     201901103795;BNF MAPLES AND CA   LDER;OBI PARTIAL SETTLEMENT OF
1/16/2019    0   89       0       $7,408.91 FX 063352938000001 EUR 6381.05               RATE: 1.16108 INV. MS/ADM/19-    0005 DD 03/01/2019
1/18/2019    0   89       0       $2,461.26 FX 063482038000001 EUR 2120.00               RATE: 1.16097 STATEMENT OF FE    ES NO.6DATED 28 DECEMBER 2018
2/19/2019    0   89       0      $11,518.30 FX 065129881000001 EUR 10000.0               0 RATE: 1.15183 INV.HS/RPR/19-   0003
2/21/2019    0   70       0      $60,000.00 as per SA dd 06 Jul 2018                     TO ACCOUNT
2/21/2019    0   76     900       $1,443.34 WIRE OUT                                     201905205906;BNF MAPLES AND CA   LDER;OBI REF:
2/28/2019    0   76     900    $738,670.45 WIRE OUT                                      201905907931;BNF GMG FINANCIAL   SERVICES LTD;OBI AS PER AGREE




                                                                  #   SVB Confidential
                     Case 1:19-cv-09439-PKC Document 201-9 Filed 02/18/20 Page 4 of 5



3/18/2019   0   70       0    $151,600.00 per engagem. agr dd 01/11/2018              TO ACCOUNT
3/18/2019   0   70       0    $301,550.00 per engagement agr 27/12/2018               TO ACCOUNT
4/19/2019   0   76     900         $63.56 WIRE OUT                                    201910900922;BNF MAPLES AND CA   LDER;OBI REF:
5/17/2019   0   89       0     $16,028.10 FX 070042533000001 EUR 14092.2              5 RATE: 1.13737 INV. MS/ADM/19   -048,MS/ADM/19-0051, MS/ADM/19
5/28/2019   0   21       0    $738,625.45 RTN WIRE DTD 2/28/19 ORIG REF               20190590793100 CASE 74116
5/28/2019   0   68     916          $8.43 ANALYSIS SERVICE CHARGE
5/30/2019   0   76     900    $224,675.87 WIRE OUT                                    201915005576;BNF DONGBEOM KIM;   OBI AS PER AGREEMENT DD 27 MAY
5/30/2019   0   76     900    $513,994.58 WIRE OUT                                    201915005574;BNF LIQUID GROUP    INC.;OBI AS PER AGREEMENT DD 2
6/5/2019    0   21     900     $55,000.00 WIRE IN                                     201915607239;ORG FERNRIDGE EST   ATES LIMITED;OBI PAYMENT OF FE
6/19/2019   0   70       0     $30,000.00 per engag. agr. dd 27 Dec 2018              TO ACCOUNT
6/26/2019   0   68     916         $26.21 ANALYSIS SERVICE CHARGE
7/5/2019    0   21     900     $80,761.00 WIRE IN                                     201918618245;ORG LEMONADE 2019   I LLC
7/5/2019    0   21     900    $280,000.00 WIRE IN 1                                   201918601977;ORG AZATYAN SERGE   Y;OBI LOAN AGREEMENT7 JUNE 201
7/5/2019    0   76     900        $559.58 WIRE OUT                                    201918607478;BNF MAPLES AND CA   LDER;OBI REF:
7/5/2019    0   76     900      $3,050.00 WIRE OUT                                    201918607480;BNF MAPLES AND CA   LDER;OBI REF.:
7/8/2019    0   70       0    $110,000.00 transfer                                    TO ACCOUNT
7/11/2019   0   25       0    $110,000.00 transfer                                    FROM ACCOUNT
7/22/2019   0   76     900     $70,000.00 WIRE OUT                                    201920303650;BNF FUTURE WAY PR   O S.R.O.;OBI AS PER AGREEMENT
7/23/2019   0   89       0        $307.23 FX 073845870000001 EUR 270.00               RATE: 1.13788 INV. MS/ADM/19-0   107
7/23/2019   0   89       0      $5,856.90 FX 073845806000001 EUR 5146.75              RATE: 1.13798 INV. MS/ADM/19-    0107
7/26/2019   0   68     916          $1.53 ANALYSIS SERVICE CHARGE
7/26/2019   0   76     900     $20,000.00 WIRE OUT                                    201920705964;BNF REDARCH LIMIT   ED;OBI AS PER AGREEMENT DATED2
8/1/2019    0   89       0      $1,684.61 FX 074421731000001 EUR 1500.00              RATE: 1.12307 INV. MS/ADM/19-    0096DATED 31-07-2019
8/26/2019   0   68     916         $41.34 ANALYSIS SERVICE CHARGE
9/5/2019    0   89       0     $24,786.30 FX 076361189000001 EUR 22000.0              0 RATE: 1.12665 SETTLEMENT OF    THE INV. 11760DATED 02/09/2019
9/19/2019   0   21     900    $230,000.00 WIRE IN                                     201926200771;ORG AZATYAN SERGE   Y;OBI LOAN AGREEMENT7 JUNE 201
9/20/2019   0   89       0    $396,935.94 FX 077205575000001 EUR 354806.              25 RATE: 1.11874 INVOICE NO. 0   2-09-19/MG DD 06/09/19AS PER S
9/24/2019   0   21     900   $3,000,000.00 WIRE IN                                    201926708589;ORG BRAVO CAPITAL   PARTNERS LTD;OBI CAPITAL CONT
9/27/2019   0   21     900     $99,980.00 WIRE IN                                     201927010860;ORG IGOR PEREKOPS   KII;OBI SUBSCRIPTION AGREEMENT
9/27/2019   0   21     900    $299,980.00 WIRE IN                                     201927010856;ORG ILIA PEREKOPS   KII;OBI SUBSCRIPTION AGREEMENT
9/27/2019   0   21     900    $300,000.00 WIRE IN                                     201927010166;ORG FRISBEE INVES   TMENT INC. COMPANY;OBI CAPITAL
9/27/2019   0   21     900    $750,000.00 WIRE IN                                     201927000624;ORG STEPANOV EVGE   NII ANDREEVICH;OBI PAYMENT IN
9/27/2019   0   76     900   $2,038,948.50 WIRE OUT                                   201927008633;BNF UBS FINANCIAL   SERVICES INC.;OBI CLIENT ACCT
9/30/2019   0   21     900    $250,000.00 WIRE IN                                     201927314247;ORG ALLALPHA SEEK   ERS LIMITED;OBI REF. SUBSCRIPT




                                                               #   SVB Confidential
                      Case 1:19-cv-09439-PKC Document 201-9 Filed 02/18/20 Page 5 of 5



9/30/2019    0   70       0     $70,300.00 as per eng agr dd 27 Dec 2018               TO ACCOUNT
10/3/2019    0   21     900    $100,000.00 WIRE IN                                     201927609268;ORG KUTSEV ANDREI   EVGENEVICH;OBI PAYMENT ACCORD
10/4/2019    0   89       0      $9,059.79 FX 078425480000001 EUR 8111.33              RATE: 1.11693 INV. MS/ADM/19-    0142
10/8/2019    0   89       0      $3,332.92 FX 078731237000001 EUR 2981.25              RATE: 1.11796 STATEMENT FEES     NO. 349DATED 30 SEPTEMBER 2019
10/9/2019    0   21     900    $300,000.00 WIRE IN                                     201928203567;ORG KOZIAKOV PETR   ANATOLEVICH;OBI TRANSFER OF F
10/9/2019    0   76     900    $912,620.77 WIRE OUT                                    201928205033;BNF MSR 2019 LLC;   OBI PAYMENT UNDER THE STOCK PU
10/10/2019   0   89       0      $1,401.85 FX 078854434000001 EUR 1250.00              RATE: 1.12148 INV. MS/RPR/19-    0100 DD 10/10/2019
10/15/2019   0   35       0    $396,902.38 FX 079059104000001 EUR 354776.              25 RATE: 1.11874 RETURN OF FX    2019092000043RETURN REASON: PE
10/18/2019   0   76     900   $2,000,000.00 WIRE OUT                                   201929104126;BNF MSR 2019 LLC;   OBI PAYMENT UNDER THE STOCK PU
10/30/2019   0   70       0     $98,150.00 per engage. agr dd 27.12.2018               TO ACCOUNT
10/30/2019   0   76     900    $366,614.52 WIRE OUT                                    201930305398;BNF AZATIAN SERGE   I ALEKSANDROVICH;OBI REPAYMENT
11/7/2019    0   70       0      $1,500.00 as per engagem agr 27 Dec 2018              TO ACCOUNT
11/21/2019   0   89       0      $4,060.12 FX 081377004000001 EUR 3600.00              RATE: 1.12781 INV. MS/ACC/19-    0108 DD 15/10/2019
12/3/2019    0   25       0    $177,866.00 as per agreement 1 Dec. 2019                FROM ACCOUNT
12/3/2019    0   76     900      $3,186.52 WIRE OUT                                    201933705482;BNF MAPLES AND CA   LDER;OBI REF.:
12/4/2019    0   89       0      $2,254.26 FX 082246584000001 EUR 2000.00              RATE: 1.12713 INV. NO. A/1868    0 DATED 06/11/2019
12/13/2019   0   21       0      $3,161.52 RTN WIRE 12/03/19 ORIG REF 201              93370548200 CASE 103810
12/17/2019   0   70       0     $10,500.00 as per eng agr 27 Dec 2018                  TO ACCOUNT
12/17/2019   0   89       0      $2,560.27 FX 083048627000001 EUR 2258.65              RATE: 1.13354 INV. MS/ADM/19-    0188
12/19/2019   0   21     900      $2,787.36 WIRE IN                                     201935305797;ORG GREENFIELD SE   RVICES LIMITED;OBI TRANSFER AS
12/19/2019   0   89       0      $2,910.38 FX 083210766000001 EUR 2574.05              RATE: 1.13066 INV. PF0146 DD     16/12/2019
1/10/2020    0   70       0    $100,300.00 engag agr dd 27 dec 2018                    TO ACCOUNT
1/16/2020    0   70       0        $341.56 capital call                                TO ACCOUNT
1/16/2020    0   70       0      $2,445.80 capital call                                TO ACCOUNT
1/17/2020    0   76     900      $3,186.52 WIRE OUT                                    202001704091;BNF MAPLES AND CA   LDER;OBI REF.:
1/17/2020    0   76     900     $49,400.73 WIRE OUT                                    202001704097;BNF MORGAN STANLE   Y;OBI FOR FURTHER CREDIT TOLEM
1/17/2020    0   76     900     $97,385.48 WIRE OUT                                    202001704092;BNF MR SERGEY AZA   TYAN;OBI AS PER LOAN AGREEMENT
1/22/2020    0   21       0     $49,400.73 RTN WIRE DTD 1-17-2020 ORIG RE              F 20200170409700 CASE 109501
1/27/2020    0   68     916         $18.03 ANALYSIS SERVICE CHARGE
1/27/2020    0   76     900     $49,400.73 WIRE OUT                                    202002704213;BNF MORGAN STANLE   Y;OBI FOR FURTHER CREDIT TOLEM




                                                                #   SVB Confidential
